          Case 1:18-cv-04814-LJL-SDA Document 272 Filed 01/07/21 Page 1 of 1

BARNES & THORNBURG LLP
                                                                                11 South Meridian Street
                                                                                Indianapolis, IN 46204-3535 U.S.A.
J.T. Larson
                                                                                (317) 236-1313
317-231-7729
                                                                                Fax (317) 231-7433
Jt.larson@btlaw.com
                                                                                www.btlaw.com




                                                                              January 7, 2021
Via Electronic Court Filing
Honorable Lewis J. Liman, U.S.D.J.
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007-1312

          Re:         Notice of Agreed Briefing Schedule Regarding Plaintiffs’ Objections to Judge
                      Aaron’s November 2020 and December 2020 Orders [ECF No. 267.]

Dear Judge Liman:

        Counsel for DePuy Orthopaedics, Inc. (“DePuy”) (now known as Medical Device Business
Services, Inc.), hereby notifies the Court that on January 6, 2021, he conferred with counsel for
Plaintiffs and that Plaintiffs have agreed to the briefing schedule set forth in the January 6, 2020
Motion filed as ECF No. 268.
       Accordingly, DePuy’s Opposition to Plaintiffs’ Objection shall be filed by January 19, 2021,
and Plaintiffs’ Reply in Support of their Objection shall be filed by January 26, 2021.


                                                         Very truly yours,
                                                         /s/ J.T. Larson
                                                         J.T. Larson



The briefing schedule set forth in the letter motions at Dkt. Nos. 268, 271 is GRANTED.

SO ORDERED. 1/7/2021.
